Exhibit 10.5

 

Pledge Agreement

(Stock in Borrower)

Pledgor:              TALEND SA,  a  société anonyme, incorporated under French
laws, whose registered office is located at 9 rue Pages, 92150 Suresnes, France
and registered with the Companies and commercial registry of Nanterre under
number 484 175 252

 

Date:                    April 12, 2019

 

THIS PLEDGE AGREEMENT (“Pledge Agreement”), dated the above date, is entered
into at between PACIFIC WESTERN BANK, a California state chartered bank
(“Lender”), whose address is 406 Blackwell Street, Suite 240, Durham, North
Carolina  27701, and the pledgor named above (“Pledgor”), whose address is set
forth above.  Pledgor has executed and delivered to Lender that certain
Autonomous First-Demand Guarantee with respect to all Obligations (as defined in
the Loan Agreement) (as amended from time to time, collectively, the
“Guaranty”), and that certain Pledge of Receivables Agreement, First Rank
Accounts Pledge Agreement and Pledge of IP Rights Agreement (as amended from
time to time, collectively, the “Security Agreements”).  This Agreement, the
Guaranty, the Security Agreements and any other present and future written
agreements between Pledgor and Lender in connection with the Loan Agreement (as
defined below), as the same may be amended from time to time are referred to
herein collectively as the “Pledgor Documents” and as the “Finance
Documents”.  This Agreement is one of the “Finance Documents” as defined in the
Guaranty and the Security Agreements.

1.     Pledge of Securities and Other Collateral. Pledgor is the holder of the
stock certificates and other securities evidencing the outstanding stock and
securities issued by Talend, Inc., a Delaware corporation (“Talend”), to Pledgor
(which, together with all replacements and substitutions therefore, and all
additions thereto pursuant to this Agreement, are hereinafter referred to as the
“Securities”).  Pledgor hereby pledges to Lender and grants Lender a security
interest in the Securities, including without limitation all stock and
securities issued by Talend hereafter acquired by Pledgor, and all rights and
remedies relating to, or arising out of, any and all of the foregoing, and all
proceeds thereof (collectively, the “Collateral”) to secure the payment and
performance of all “Obligations”, as defined in the Loan and Security Agreement
dated as of February 14, 2019 (as amended, supplemented or otherwise modified
from time to time, the “Loan Agreement”) among Talend, Inc., Talend USA, INC.
and Stitch Inc. (jointly and severally, the “Borrower”) and Lender.  Any and all
stock dividends, rights, warrants, options, puts, calls, conversion rights and
other securities and any and all property and money distributed or delivered
with respect to the Securities or issued upon the exercise of any puts, calls,
conversion rights, options, warrants or other rights included in or pertaining
to the Securities, and any and all stock and securities issued by Talend
hereafter acquired by Pledgor shall be included in the term “Securities” as used
herein and shall be subject to this Pledge Agreement, and, other than cash
dividends and Intellectual Property distributed to Pledgor, Pledgor shall
deliver the same to Lender immediately upon the request of Lender together with
any necessary instruments of transfer. Pledgor will pay all taxes, assessments
and charges levied, assessed or imposed upon the Collateral owned by it before
the same become delinquent or become Liens (other than Permitted Liens (as
defined in the Supplemental Agreement, dated as of April 12, 2019, between
Lender and Pledgor (as amended, restated, modified or supplemented from time to
time, the “Supplemental Agreement”)) upon any of the Collateral.

2.     Voting and Other Rights; Irrevocable Proxy. Pledgor shall have the right
to exercise all voting rights with respect to the Securities, provided no
Notification Event or Enforcement Event (as defined in the Security Agreements)
has occurred and is continuing.  Upon the occurrence of any Notification Event
or Enforcement Event and during the continuance thereof, Lender shall have the
exclusive right (but not any obligation) to exercise all voting rights with
respect to the Securities, and Pledgor irrevocably designates, makes,
constitutes and appoints the Lender (and all Persons designated by the Lender)
as its true and lawful attorney, proxy, and agent‑in‑fact to, and the Lender, or
the Lender’s agent, may, without notice to Pledgor, at such time or times
thereafter as the Lender or said agent, in its discretion, may determine, in the
name of Pledgor or the Lender: (a) transfer the Collateral on the books of the
issuer thereof, with full power of substitution in the premises; (b) endorse the
name of Pledgor upon any checks, notes, acceptance, money orders,

 



-1-



Pacific Western Bank

Pledge Agreement

 

certificates, drafts or other forms of payment of security that come into the
Lender’s possession to the extent they constitute Collateral; (c) vote and give
written consents with respect to the Securities and other Collateral, in all
matters and circumstances; and (d) do all acts and things necessary, in the
Lender’s discretion, to fulfill the obligations of Pledgor under this
Agreement.  THIS PROXY IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE. Provided
no Notification Event or Enforcement Event has occurred, Pledgor shall have the
right to exercise all puts, calls, straddles, conversion rights, options,
warrants, and other rights and remedies with respect to the Securities, provided
that if a Notification Event or Enforcement Event has occurred and is
continuing, Lender shall have the exclusive right (but not any obligation) to
exercise all puts, calls, straddles, conversion rights, options, warrants, and
other rights and remedies with respect to the Securities.  Lender shall have no
responsibility or liability for the exercise of, or failure to exercise, any
puts, calls, straddles, conversion rights, options, warrants, rights to vote or
consent, or other rights with respect to any of the Securities. If a
Notification Event or Enforcement Event has occurred, Lender shall have the
right from time to time to transfer all or any part of the Securities to
Lender’s own name or the name of its nominee. The exercise by the Lender of any
of its rights and remedies under this Section shall not be deemed a disposition
of Collateral under Article 9 of the Uniform Commercial Code nor an acceptance
by the Lender of any of the Collateral in satisfaction of any of the
Obligations.

3.     Representations and Warranties.  Pledgor hereby represents and warrants
to Lender that (i) Pledgor is the sole holder of record and the sole beneficial
owner of the Collateral free and clear of any lien, security interest, claim or
encumbrance thereon or affecting the title thereto except for the security
interest created by this Agreement and Permitted Liens; (ii) the shares of
capital stock of Talend included in the Collateral constitute 100% of the issued
and outstanding shares of capital stock of Talend, and all of the Securities
have been duly authorized, validly issued and are fully paid and non-assessable,
and there are no existing options, warrants or commitments of any kind or nature
or any outstanding securities or other instruments convertible into shares of
any class of capital stock of Talend, and no capital stock of Talend is held in
the treasury of Talend; (iii) [intentionally omitted]; (iv) none of the
Securities has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject, and Pledgor’s execution and delivery
of this Agreement and the pledge of the Collateral hereunder do not, directly or
indirectly, violate or result in a violation of any such laws; (v) no consent,
approval, authorization or other order of any person and no consent,
authorization, approval, or other action by, and no notice to or filing with,
any governmental departments, commissions, boards, bureaus, agencies or other
instrumentalities, domestic or foreign, is required to be made or obtained by
Pledgor, for the exercise by the Lender of the voting or other rights provided
for in this Agreement or the remedies in respect of the Collateral pursuant to
this Agreement, except as may be required in connection with such disposition by
laws affecting the offering and sale of securities generally; (vi) the pledge
and delivery of the Collateral pursuant to this Agreement will create a valid,
perfected first-priority security interest in the Collateral in favor of Lender
securing the payment of the Obligations; and (vii) this Agreement has been duly
authorized, executed and delivered by Pledgor and constitutes a legal, valid and
binding obligation of Pledgor enforceable in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, or other similar
laws affecting the rights of creditors generally or by the application of
general equity principles (regardless of whether enforcement is sought in equity
or at law).

4.     Events of Default. If any one or more of the following events shall
occur, any such event shall constitute an “Event of Default” and Pledgor shall
provide Lender with immediate notice upon an officer of Pledgor having actual
knowledge thereof:  (a) any warranty, representation, statement, report or
certificate made or delivered to Lender by Pledgor or any of Pledgor’s officers,
employees or agents in connection with this Agreement now or hereafter is
incorrect, false, untrue or misleading in any material respect when made or
deemed made; or (b) Pledgor shall breach any of the terms or provisions of this
Agreement, which is not cured within 10 Business Days after written notice
thereof to Pledgor; or (c) any Collateral becomes subject to any lien, claim or
encumbrance other than in favor of Lender or a Permitted Lien; or (d) any
Collateral is attached, seized, subjected to a writ or distress warrant, or is
levied upon, and such attachment, seizure, writ or distress warrant or levy has
not been removed, discharged or rescinded within 20 days.

5.     Remedies.  If a Notification Event or Enforcement Event occurs, Pledgor
shall give immediate written notice thereof to Lender.  Upon the occurrence and
during the continuance of a Notification Event or Enforcement Event, or an Event
of Default, Lender shall have the right, without notice to or demand upon
Pledgor, to exercise any one or more of the following remedies: sell or
otherwise dispose of the Collateral, at a public or private sale, for cash, or
other property, or on credit, with the authority to adjourn or postpone any such
sale from time to time without notice other than oral announcement at the time
scheduled for sale.  Lender may directly or through any affiliate purchase the
Collateral, at any such public disposition, and if permissible under applicable
law, at any private disposition.  Pledgor and Lender hereby agree that it shall
conclusively be deemed commercially reasonable for Lender, in connection with
any sale or disposition





-2-



Pacific Western Bank

Pledge Agreement

 

of the Securities, to impose restrictions and conditions as to the investment
intent of a purchaser or bidder, the ability of a purchaser or bidder to bear
the economic risk of an investment in the Securities, the knowledge and
experience in business and financial matters of a purchaser or bidder, the
access of a purchaser or bidder to information concerning the issuer of the
Securities, as well as legend conditions and stop transfer instructions
restricting subsequent transfer of the Securities, and any other restrictions or
conditions which Lender believes to be necessary or advisable in order to comply
with any state or federal securities or other laws.  Pledgor acknowledges that
the foregoing restrictions may result in fewer proceeds being received upon such
sale then would otherwise be the case.  Pledgor hereby agrees to provide to
Lender any and all information required by Lender in connection with any sales
of Securities by Lender hereunder.  If, after the occurrence of any Notification
Event or Enforcement Event or Event of Default, Rule 144 promulgated by the
Securities and Exchange Commission (or any other similar rule) is available for
use by Lender in connection with the sales of any Securities hereunder, Pledgor
agrees not to utilize Rule 144 in the sale of any securities held by Pledgor of
the same class as the Securities, without the prior written consent of
Lender.  Any and all reasonable attorneys’ fees, expenses, costs, liabilities
and obligations incurred by Lender in connection with the foregoing shall be
added to and become a part of the Obligations and shall be due from Pledgor to
Lender upon demand.

6.     Remedies, Cumulative; No Waiver. The failure of Lender to enforce any of
the provisions of this Agreement at any time or for any period of time shall not
be construed to be a waiver of any such provision or the right thereafter to
enforce the same.  All remedies hereunder shall be cumulative and shall be in
addition to all rights, powers and remedies given to Lender by law.

7.     Term.  This Agreement and Lender’s rights hereunder shall continue in
full force and effect until all of the Obligations (other than contingent
indemnification and reimbursement obligations not yet due, and obligations which
have been cash collateralized in an amount equal to such obligations, in a
manner reasonably acceptable to Lender) have been fully paid, performed and
discharged and the Loan Agreement has terminated.  As soon as practicable, but
no later than five business days after termination, Lender shall return the
Collateral to Pledgor, with any necessary instruments of transfer.

8.     Waivers.  Pledgor hereby waives to the extent permitted by applicable
law:  (a) presentment for payment, demand, protest, and notice thereof as to any
instrument, and all other notices and demands to which Pledgor might be
entitled, including without limitation notice of all of the following:  the
acceptance hereof; the creation, existence, or acquisition of any Obligations;
the amount of the Obligations from time to time outstanding; any adverse change
in Borrower’s financial position; any other fact which might increase Pledgor’s
risk; any default, partial payment or non-payment of all or any part of the
Obligations; any and all agreements and arrangements between Lender and Borrower
and any changes, modifications, or extensions thereof; (b) any right to require
Lender to institute suit against, or to exhaust its rights and remedies against,
Borrower or any other person, or to proceed against any property, real or
personal, tangible or intangible, which secures all or any part of the
Obligations, or to exercise any right of offset or other right with respect to
any reserves or credits held by Lender or any indebtedness of Lender to
Borrower, or to exercise any other right or power, or pursue any other remedy
Lender may have; and (c) any defense arising by reason of any disability or
other defense by Borrower or any endorser, guarantor, co-maker or other person,
or by reason of the cessation from any cause whatsoever of any liability of
Borrower or any endorser, guarantor, co-maker or other person with respect to
all or any part of the Obligations (other than payment in full of the
Obligations (other than contingent indemnification and reimbursement obligations
not yet due, and obligations which have been cash collateralized in an amount
equal to such obligations, in a manner reasonably acceptable to
Lender)).  Pledgor shall not exercise any rights of subrogation, reimbursement,
and indemnity whatsoever, and all rights of recourse to or with respect to any
assets or property of Borrower and any collateral or security for any or all of
the Obligations, until the Obligations (other than contingent indemnification
and reimbursement obligations not yet due, and obligations which have been cash
collateralized in an amount equal to such obligations, in a manner reasonably
acceptable to Lender) have been paid in full.

9.     Consents. Pledgor hereby consents and agrees that, without notice to or
further consent by Pledgor and without affecting or impairing in any way
Lender’s rights hereunder, Lender may do any one or more of the following:  (a)
accelerate, accept partial payments of, compromise or settle, renew, extend the
time for the payment, discharge, or performance of, refuse to enforce, and
release all or any parties to, any or all of the Obligations; (b) grant any
other indulgence to Borrower or any other person in respect of any or all of the
Obligations and any other matter; (c) accept, release, waive, surrender,
enforce, exchange, modify, impair, or extend the time for the performance,
discharge, or payment of, any and all property, real, personal or mixed,
tangible or intangible, securing any or all of the Obligations or any guaranty
of any or all of the Obligations, or on which Lender at any time may have a
lien, or refuse to enforce its rights or





-3-



Pacific Western Bank

Pledge Agreement

 

make any compromise or settlement or agreement therefor in respect of any or all
of such property; (d) release, substitute or add any one or more endorsers or
guarantors of all or any part of the Obligations, including, without limitation
one or more parties to this Agreement; (e) amend, alter or change in any respect
whatsoever any term or provision relating to any or all of the Obligations,
including the rate of interest thereon, by agreement with the Borrower; (f)
apply any sums received from Borrower, any guarantor, endorser, or cosigner, or
from the disposition of any collateral or security, to any indebtedness
whatsoever owing from such person or secured by such collateral or security, as
provided in the Loan Agreement, and regardless of whether such indebtedness is
part of the Obligations, is secured, or is due and payable; (g) exercise any
right or remedy it may have with respect to any or all of the Obligations or any
property, real, personal or mixed, tangible or intangible, securing any or all
of the Obligations or any guaranty thereof, including but not limited to
judicial foreclosure, exercise of a power of sale, and taking a deed, assignment
or transfer in lieu of foreclosure as to any such property, and no such action
or proceeding shall affect Lender’s rights hereunder notwithstanding the effect
of any such action or proceeding upon, or destruction of, any of Pledgor’s
rights of subrogation against Borrower, whether by operation of Section 580d or
Section 726 of the California Code of Civil Procedure, or otherwise.  Pledgor
consents and agrees that Lender shall be under no obligation to marshal any
assets in favor of Pledgor, or against or in payment of any or all of the
Obligations.

10.   Financial Condition of Borrower.  Pledgor is fully aware of the financial
condition of Borrower and is executing and delivering this Agreement based
solely upon his own independent investigation of all matters pertinent hereto
and is not relying in any manner upon any representation or statement of Lender
with respect thereto.  Pledgor represents and warrants that it is in a position
to obtain, and Pledgor hereby assumes full responsibility for obtaining, any
additional information concerning Borrower’s financial condition and any other
matter pertinent hereto as Pledgor may desire, and Pledgor is not relying upon
or expecting Lender to furnish to it any information now or hereafter in
Lender’s possession concerning the same or any other matter.   By executing this
agreement Pledgor knowingly accepts the full range of risks encompassed within
this Agreement including without limitation the possibility that Borrower will
incur additional Obligations for which recourse may be had against the
Collateral after Borrower’s financial condition or ability to pay such
Obligations has deteriorated.  Pledgor shall have no right to require Lender or
any other person, to provide any financial or other information concerning
Borrower or any other matter, fact, or occurrence to Pledgor.

11.   Revivor.  If any payment made on any of the Obligations to Lender shall
for any reason be required to be returned by Lender, whether on the ground that
such payment constituted a preference or for any other reason, then for purposes
of this Agreement, and notwithstanding any prior termination of the Loan
Agreement or this Agreement, such payment shall be treated as not having been
made, and this Agreement shall in all respects be effective with respect to the
Obligations as though such payment had not been made; and if any of the
Collateral been released or returned to Pledgor, then Pledgor shall return the
Collateral to Lender, to be held and dealt with in accordance with the terms of
this Agreement.

12.   General Provisions.  This Agreement and the documents referred to herein
are the entire and only agreements between Pledgor and Lender with respect to
the subject matter hereof, and all representations, warranties, agreements, or
undertakings heretofore or contemporaneously made, with respect to the subject
matter hereof, which are not set forth herein or therein, are superseded
hereby.  The terms and provisions hereof may not be waived, altered, modified,
or amended except in a writing executed by Pledgor and Lender.  All rights,
benefits and privileges hereunder shall inure to the benefit of and be
enforceable by Lender and its successors and assigns and shall be binding upon
Pledgor and its successors and assigns; provided that Pledgor may not transfer
any of its rights hereunder without the prior written consent of
Lender.  Paragraph headings are used herein for convenience only.  Pledgor
acknowledges that the same may not describe completely the subject matter of the
applicable paragraph, and the same shall not be used in any manner to construe,
limit, define or interpret any term or provision hereof.  Pledgor shall upon
demand reimburse Lender for all reasonable costs, fees and expenses (including
without limitation reasonable attorneys’ fees, whether or not suit be brought),
which are incurred by Lender in connection with, or arising out of, this
Agreement.

13.  Governing Law; Jurisdiction; Venue. This Agreement and all acts,
transactions, disputes and controversies arising hereunder or relating hereto,
and all rights and obligations of the parties hereunder shall be governed by,
and construed in accordance with, the internal laws (and not the conflict of
laws rules) of the State of California. All disputes, controversies, claims,
actions and other proceedings involving, directly or indirectly, any matter in
any way arising out of, related to, or connected with, this Agreement or the
relationship between Pledgor and Lender, and any and all other claims of Pledgor
against Lender of any kind, may be brought in a court located in Los Angeles
County, California, and each party consents to the jurisdiction of an such court
and the referee referred to in Section 14 below, and waives to the extent
permitted by applicable law any and all rights the party may have to object to
the jurisdiction of any such court, or to transfer or change the venue of any
such action or proceeding, including, without limitation, any objection to venue
or





-4-



Pacific Western Bank

Pledge Agreement

 

request for change in venue based on the doctrine of forum non conveniens; it
being understood that Lender may bring proceedings against Pledgor in the courts
of any other jurisdiction. Pledgor consents to service of process in any action
or proceeding brought against it by Lender, by personal delivery, or by mail
addressed as set forth in this Agreement or by any other method permitted by
law.

14.   Dispute Resolution. The parties prefer that any dispute between them be
resolved in litigation subject to a Jury Trial Waiver as set forth in Section 15
below, but the California Supreme Court has held that such pre-dispute jury
trial waivers are unenforceable. This Section will be applicable until: (i) the
California Supreme Court holds that a pre-dispute jury trial waiver provision
similar to that contained in Section 15 herein is valid or enforceable; or (ii)
the California Legislature passes legislation and the governor of the State of
California signs into law a statute authorizing pre-dispute jury trial waivers
and as a result such waivers become enforceable.

(a)   Any controversy, dispute or claim between the parties based upon, arising
out of, or in any way relating to: (i) this Agreement or any supplement or
amendment thereto; or (ii) any other present or future instrument or agreement
between the parties hereto; or (iii) any breach, conduct, acts or omissions of
any of the parties hereto or any of their respective directors, officers,
employees, agents, attorneys or any other person affiliated with or representing
any of the parties hereto; in each of the foregoing cases, whether sounding in
contract or tort or otherwise (a “Dispute”) shall be resolved exclusively by
judicial reference in accordance with Sections 638 et seq. of the California
Code of Civil Procedure (“CCP”) and Rules 3.900 et seq. of the California Rules
of Court (“CRC”), subject to the following terms and conditions. (All references
in this section to provisions of the CCP and/or CRC shall be deemed to include
any and all successor provisions.)

(b)   The reference shall be a consensual general reference pursuant to CCP
Sections 638 and 644(a). Unless the parties otherwise agree in writing, the
reference shall be to a single referee. The referee shall be a retired Judge of
the Los Angeles County Superior Court  (“Superior Court”) or a retired Justice
of the California Court of Appeal or California Supreme Court. Nothing in this
section shall be construed to limit the right of Lender, pending or after the
appointment of the referee, to seek and obtain provisional relief from the
Superior Court or such referee, or any other court in a jurisdiction in which
any Collateral is located or having jurisdiction over any Collateral, including
without limitation, writ of attachment, writ of possession, appointment of a
receiver, temporary restraining order and/or preliminary injunction, or other
“provisional remedy” (as such term is defined in CCP Section 1281.8).

(c)   Within fifteen (15) days after a party gives written notice in accordance
with this Agreement to all other parties to a Dispute that the Dispute exists,
all parties to the Dispute shall attempt to agree on the individual to be
appointed as referee. If the parties are unable to agree on the individual to be
appointed as referee, the referee shall be appointed, upon noticed motion or ex
parte application by any party, by the Superior Court in accordance with CCP
Section 640, subject to all rights of the parties to challenge or object to the
appointment, including without limitation the right to peremptory challenge
under CCP Section 170.6. If the referee (or any successor referee) appointed by
the Superior Court is unable, or at any time becomes unable, to serve as referee
in the Dispute, the Superior Court shall appoint a new referee as agreed to by
the parties or, if the parties cannot agree, in accordance with CCP Section 640,
which new referee shall then have the same powers, and be subject to the same
terms and conditions, as the predecessor referee.

(d)   Venue for all proceedings before the referee, and for any Superior Court
proceeding for the appointment of the referee, shall be exclusively within the
County of Los Angeles, State of California.  The referee shall have the
exclusive power to determine whether a Dispute is subject to judicial reference
pursuant to this section. Trial, and all proceedings and hearings on dispositive
motions, conducted before the referee shall be conducted in the presence of, and
shall be transcribed by, a court reporter, unless otherwise agreed in writing by
all parties to the proceeding. The referee shall issue a written statement of
decision, which shall be subject to objections of the parties pursuant to CRC
Rule 3.1590 as if the statement of decision were issued by the Superior Court.
The referee’s powers include, in addition to those set forth in CCP Sections
638, et seq., and CRC Rules 3.900 et seq., (i) the power to grant provisional
relief, including without limitation, writ of attachment, writ of possession,
appointment of a receiver, temporary restraining order and/or preliminary
injunction, or other “provisional remedy” (as such term is defined in CCP
Section 1281.8), and (ii) the power to hear and resolve all post-trial matters
in connection with the Dispute that would otherwise be determined by the
Superior Court, including without limitation motions for new trial,
reconsideration, to vacate judgment, to stay execution or enforcement, to tax
costs, and/or for attorneys’ fees. The parties shall, subject to the referee’s
power to award costs to the prevailing party, bear equally the costs of the
reference proceeding, including without limitation the fees and costs of the
referee and the court reporter.





-5-



Pacific Western Bank

Pledge Agreement

 

(e)   The parties acknowledge and agree that (i) the referee alone shall
determine all issues of fact and/or law in the Dispute, without a jury (subject,
however, to the right of a party, pending or after the appointment of the
referee, to seek and obtain provisional relief from the Superior Court or such
referee, including without limitation, writ of attachment, writ of possession,
appointment of a receiver, temporary restraining order and/or preliminary
injunction, or other “provisional remedy” (as such term is defined in CCP
Section 1281.8)), (ii) the referee does not have the power to empanel a jury,
(iii) the Superior Court shall enter judgment on the decision of the referee
pursuant to CCP Section 644(a) as if the decision were issued by the Superior
Court, (iv) the decision of the referee shall not be subject to review by the
Superior Court, and (v) the decision of the referee, once entered as a judgment
by the Superior Court, shall be binding, final and conclusive, shall have the
full force and effect of a judgment of the Superior Court, and shall be subject
to appeal to the same extent as a judgment of the Superior Court.

15.   Mutual Waiver of Jury Trial. LENDER AND PLEDGOR EACH ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE
WAIVED.  EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT,
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF
THEM.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT
OR RELINQUISHED BY LENDER OR PLEDGOR, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM.  IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID,
INVALID OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION
OF THIS AGREEMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.

[Signatures on Next Page]

 





-6-



Pacific Western Bank

Pledge Agreement

 

 

 

 

 

 

 

 

Pledgor:

     

Lender:

 

 

 

TALEND SA

 

PACIFIC WESTERN BANK

 

 

 

/s/ Emmanuel Samson

 

By

/s/ Stephen J. Berens

 

 

Name

Stephen J. Berens

Represented by: Emmanuel Samson

 

Title

SVP

 

 

 

duly authorized

 

 

 

[Signature Page––Pledge Agreement (Stock in Borrower)]

-7-

